Exhibit 10.4

 

[g116661kqi001.jpg]

 

2008 EXECUTIVE BONUS PLAN

 

Effective Date:  January 1, 2008

 


I.             INTERPRETATION


 


WHERE THIS PLAN REFERS TO THE COMPANY IN RELATION TO EMPLOYMENT BUT THE PLAN
PARTICIPANT IS EMPLOYED NOT BY SPX CORPORATION, BUT BY A SUBSIDIARY OR AFFILIATE
OF SPX CORPORATION, REFERENCES TO “THE COMPANY” SHALL BE INTERPRETED AS
REFERRING TO THE EMPLOYING SUBSIDIARY OR AFFILIATE.


 


II.            PURPOSE


 

The objectives of the SPX Corporation 2008 Executive Bonus Plan (the “Plan”) are
to link incentive awards for Plan Participants (defined below) to the creation
of investor wealth and to promote a culture of performance and ownership. 
Accordingly, the Plan rewards sustained improvements in investor value. In
addition to the individuals’ general working performance, the incentives offered
to Participants under this Plan with its various elements shall particularly
reward the individuals’ ongoing loyalty to SPX Corporation during and also after
the Participants’ employment as well as those results of the Participants’ work
that are not already compensated by the Participants’ regular remuneration.

 

The Plan is a statement of SPX Corporation’s intentions and does not constitute
a guarantee that any bonus shall be paid.  This Plan is operated at the sole
initiative of the Company and it does not create a contractual relationship or
any contractually enforceable rights for Participants.  A bonus shall be payable
under the Plan if the Compensation Committee of the Board of Directors of SPX
Corporation or its designee(s) (the “Compensation Committee”) determine that a
Participant is entitled to one according to the rules of the Plan.  The
Compensation Committee may delegate such authority, as it deems appropriate, in
its sole discretion.

 


III.           PLAN ADMINISTRATION


 

The Compensation Committee shall be responsible for the management and
administration of the Plan.  The Compensation Committee has full authority to
interpret and apply the Plan as may be deemed to be in the best interests of SPX
Corporation and its shareholders.  Any decision by the Compensation Committee
relating to the Plan or to awards thereunder shall be final and binding on the
Participants.  The Compensation Committee has delegated to SPX Corporate Human
Resources day-to-day management and administrative responsibilities of the Plan.

 

After approval, payment of awards under the Plan will typically be made in
March of the

 

--------------------------------------------------------------------------------


 

year following the Plan Year (defined below) (the “Award Payment Date”), but in
no event will the Award Payment Date be later than the 15th of March following
the Plan Year for participants subject to U.S. income taxation. Business unit
executives will coordinate with SPX Corporation representatives to ensure that
accrual accounts for payment of awards under this Plan are adequately funded.

 

IV.          EFFECTIVE DATE

 

The Plan is effective as of January 1, 2008 for the 2008 calendar year, unless
modified or terminated earlier by SPX Corporation (the “Plan Year”); provided,
however, that no amendment or termination shall impair or alter any award that
has been previously declared or granted to a Participant.

 

V.            ELIGIBILITY

 

Officers and key managers in both line and staff positions who have significant
impact on the achievement of the strategic objectives of the Company and who are
not participating in any other Company-sponsored bonus or incentive plan, are
eligible to be considered for participation in the Plan.  Senior executive
officers’ participation requires approval by the SPX Corporation Chief Executive
Officer (the “CEO”) and the Compensation Committee.  Participation for all other
employees will be based on the recommendation of the business unit president
and/or supervising corporate officer.

 

Upon approval by the Compensation Committee, participation shall be offered to
eligible employees conditioned upon such eligible employee’s agreement to sign a
non-competition and confidentiality agreement and any other documents as the
Company may require.  The terms of the non-competition and confidentiality
agreement and such other required documents shall be on terms acceptable to the
Company.  Once an eligible employee has executed all the necessary documents as
required by the Company, he/she shall become a Participant in the Plan (a
“Participant”).

 

VI.          PLAN COMPONENTS & OVERVIEW

 

The Plan is designed to link incentive awards for Participants to the creation
of investor wealth and to promote a culture of performance and ownership. 
Specifically, the Plan is closely linked to key performance measures – operating
profit/margin and operating cash flow.

 

Under the Plan, the performance measures help the Company focus on the
following:

 

·        Improving operating performance

·        Controlling corporate overhead expenses

·        Quality of earnings, as measured by operating profit/margin

·        Volume of earnings, as measured by operating cash flow

·        Efficient use of capital, as measured by operating cash flow with goals
reflecting targeted cash conversion rate.

 

2

--------------------------------------------------------------------------------


 

Operating cash flow and operating profit/margin can be generally understood as
follows:

 

[g116661kqi002.jpg]

 

--------------------------------------------------------------------------------

*** This metric may be expressed as a percent of revenues or as a dollar amount,
depending on the applicable business unit matrix.

 

Maximum and Target:

 

The Maximum Award Opportunity for Participants in the Plan is 200% of the Target
Award Amount. A Participant’s Target Award Amount is calculated by multiplying
his/her year-end base salary (as of 31st December) by his/her Target Bonus
Percent, e.g., 100,000 x 20% = 20,000 Target Award Amount.  In this example, the
Maximum Award Opportunity is 40,000.

 

Business Unit Matrix:

 

The Business Unit Matrix specifies the operating profit/margin and operating
cash flow goals that must be achieved for various bonus levels from zero to the
maximum 200% level (the “Business Unit Metric Achieved”).  The Business Unit
Matrix may, at the discretion of SPX Corporation, specify the business goals in
percentages or absolute dollar amounts.

 

Total Bonus Award:

 

Provided a bonus is achieved according to the Business Unit Matrix and subject
to the Maximum Award Opportunity limitation, the Participant’s Total Bonus Award
is determined by multiplying the Participant’s Target Award Amount by the
Business Unit Metric Achieved.

 

3

--------------------------------------------------------------------------------


 

Bonus Calculation Steps and Example:

 

The following illustrates a bonus calculation under the Plan by way of example. 
In all cases, the Participant’s applicable Business Unit Matrix will govern the
actual bonus calculation.

 

THE FOLLOWING IS AN EXAMPLE MATRIX AND AWARD CALCULATION

 

[g116661kqi003.jpg]

 

[g116661kqi004.jpg]

 

4

--------------------------------------------------------------------------------


 

VII.         NEW PARTICIPANTS, PROMOTIONS, OR TRANSFERS

 

Subject to the terms and conditions contained in this Plan, a new Participant
will be eligible to receive a potential bonus based on his/her length of service
during the Plan Year, expressed as a percent of the total Plan Year.   In the
event the Participant works in more than one business unit during the Plan Year,
the terms of Paragraphs VIII C and D, as applicable, will apply.

 

VIII.        ADMINISTRATIVE MATTERS

 

All decisions made by the Compensation Committee pursuant to the provisions of
the Plan shall be made in its sole discretion and shall be final, conclusive,
and binding upon all parties.

 

General:  Except as otherwise expressly provided in this Plan, a Participant
must be an active employee of the Company or one of its subsidiaries or
affiliates (including active employment during any contractual notice period) on
31st December of the Plan Year in order to be eligible for an award from the
Plan.  An “active” employee includes employees on temporary lay-off subject to
recall, and those on temporary disability who are expected to return to work.

 

For Participants employed in the UK by a UK entity: An “active” employee does
not include employees who are serving out a notice period on “garden leave”. 
Furthermore, for any Participants on maternity leave, this bonus payment does
not constitute part of  “wages and salary” as that term is used in relevant
legislation.  As a result, a bonus payment of this nature will not ordinarily be
paid in relation to any period during which a Participant elects to take either
ordinary or additional maternity leave. A bonus payment will, however, usually
be paid on a pro-rated basis for the balance of any Plan Year in which a
Participant is partially absent.

 

For Participants employed in France by a French entity: An “active” employee
includes employees who are released from working during their notice period, or
any employee whose contract is suspended when this suspension is assimilated by
law as an “effective work.”

 

A.           Termination Prior to Year End:

 

When a Participant who is 55 years of age or more, has five years of continuous
service in which at least three of the five years are SPX Company service,
retires, or when a Participant, regardless of age or service, becomes disabled
(as determined by SPX Corporation, in its sole discretion), or if employment is
terminated due to a death, the Participant, his designated beneficiary, or his
estate will receive a pro rata portion of the award determined as of the end of
the Plan Year.  The pro ration will be based on the Participant’s ending base
salary for the Plan Year and the achieved levels of business unit performance
and individual

 

5

--------------------------------------------------------------------------------


 

performance as of the end of the Plan Year.  The pro rated award will be paid at
the same time as awards are paid to active Participants.  .

 

If a Participant’s employment with the Company terminates for any reason other
than (1) death, (2) retirement, (3) disability, or (4) for Participants employed
in Europe by a European entity, transfer of the employment relationship to a
third party under the transfer of business regulations in Section 613a German
Civil Code (Burgerliches Gesetzbuch), the Acquired Rights Directive or similar
transfer of business regulations applicable to Participants in their respective
countries, no bonus award or expectancy will be earned or payable for the Plan
Year in which the termination or resignation occurred.

 

B.            Termination After Plan Year End:

 

If a Participant’s employment terminates between 31st December and the Award
Payment Date for willful misconduct or any other form of gross misconduct, or
dismissal following a repeated breach of the Participant’s obligations as
determined by the Company, no bonus award or expectancy will be earned or
payable for such Plan Year or the year in which the termination occurred.

 

C.            Plan or Business Unit Transfers Throughout the Year:

 

(1)   When a Participant is moved from one business unit (or distinct unit or
division specified for bonus measurement purposes) to another during the course
of a Plan Year, a pro-rated amount will be calculated based upon each business
unit’s performance and the number of months employed in each business unit.

 

(2)   If the Participant remains in the same business unit, yet changes from
participating in the 2008 Bonus Plan to participating in the 2008 Executive
Bonus Plan (or vise-versa), a pro rated amount will be calculated  for each plan
based on the time spent as a Participant in each respective plan and according
to the rules of each plan.

 

(3)   If the Participant is removed from the 2008 Executive Bonus Plan for any
reason including being placed in a business unit incentive or commission plan, a
prorated amount will be calculated based only on the time spent as a Participant
in the Plan.

 

D.            Business Unit and Corporate Performance:

 

Some Participants may have a portion of their bonus tied to SPX Corporation’s
corporate performance and the performance of another business unit.  The bonus
for these Participants shall be calculated by allocating one portion of the
Target Bonus Percent to corporate performance and the other portion to the
business unit.

 

6

--------------------------------------------------------------------------------


 

E.            Change of Control:

 

In the event of a change of control of SPX Corporation (defined in Attachment
A), the change-of control date shall be treated as if it were the end of that
Plan Year, the Business Unit Performance Award shall be measured, and the
Participant shall be paid the higher of that full Plan Year’s Target Award
Amount or the actual earned bonus.

 

F.            Administration of the Plan:

 

Subject to the provisions of the Plan, the Compensation Committee shall have the
sole authority and discretion:

 

(1)           To construe and interpret the Plan;

 

(2)           To establish, amend, change, add to, alter and/or rescind rules,
regulations and guidelines for administration of the Plan;

 

(3)           To make all designations and determinations specified in the Plan;

 

(4)           To determine the amount of awards and payments to be made under
the Plan and the status and rights of any Participant to payments under the Plan
with the exception of the Senior Executive Officers, which will require approval
by the CEO and the Compensation Committee; and

 

(5)           To decide all questions concerning the Plan and to make all other
determinations and to take all other steps necessary or advisable for the
administration of the Plan.

 

G.            Plan Continuation:

 

Notwithstanding anything else in these rules, the Compensation Committee,
subject to limitations by mandatory laws and under observance of the regulations
referenced in Sec. IX of this Plan, may at any time amend, suspend, discontinue
or terminate this Plan.  It also reserves the right to (i) reduce or modify any
bonus payments under this Plan based on such factors mentioned under Sec. IX of
this Plan to the full extent legally permissible under applicable local laws and
(ii) decide all questions and issues arising under the Plan.  The Compensation
Committee’s decisions shall be final and binding on all parties.

 

H.            No Right of Assignment:

 

Except as expressly provided herein, no right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge.  No right or benefit hereunder shall in any manner be liable for or
subject

 

7

--------------------------------------------------------------------------------


 

to the debts, contracts, liabilities or torts of the person entitled to such
right or benefit.

 

I.             No Guarantee:

 

The Plan is a statement of the intentions of SPX Corporation and does not
constitute a guarantee that any bonus shall be paid.  It does not create a
contractual relationship or any contractually enforceable rights for
Participants.  Further, nothing in the Plan shall be construed to give any
Participant any right to be granted any award other than at the Compensation
Committee’s sole discretion, to limit the right of the Company to terminate the
employment of any Participant at any time, or to be evidence of any agreement or
understanding, express or implied, of a Participant’s right to continued
employment.  Consequently, any entitlement arises only once the Compensation
Committee has determined that a Participant is entitled to receive an award
according to the rules of the Plan.

 

J.             Company’s Books and Records Conclusive:

 

The Company’s books and records and internal methods of accounting shall be
conclusive for all purposes under the Plan.

 

K.            Right to Withhold Taxes:

 

To the extent legally permissible under applicable laws, the Company shall have
the right to withhold such amounts from any payment under this Plan as it
determines necessary to fulfill any federal, state, or local wage or
compensation withholding requirements.

 

L.            No Claim Against Company Assets:

 

Nothing in this Plan shall be construed as giving any Participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the SPX Corporation or its subsidiaries or affiliates or as imposing
any trustee relationship upon the Company in respect of the Participant. 
Neither SPX Corporation nor the Company shall be required to segregate any
assets in order to provide for the satisfaction of the obligations hereunder. 
If and to the extent that the Participant or his or her legal representative or
designated beneficiary acquires a right to receive any payment pursuant to this
Plan, such right shall be no greater than the right of an unsecured general
creditor of SPX Corporation or the Company, as the case may be.

 

M.           No Other Agreements or Understandings:

 

Except as expressly provided in this Plan, or in a written agreement between the
Company and a Participant that specifically refers to awards under this Plan,
this Plan represents the sole understanding between the Company and Participants
concerning its subject matter and it supersedes all prior agreements,
arrangements,

 

8

--------------------------------------------------------------------------------


 

understandings, warranties, representations, and statements, whether written or
oral, between the parties concerning its subject matter.

 

N.            Governing Law:

 

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of North Carolina, U.S.A.
applied without regard to conflict of law principles.

 

O.            Headings:

 

Section headings are used in this Plan for convenience of reference only and
shall not affect the meaning of any provision of the Plan.

 

P.            Non-Competition and Non-Disclosure:

 

For purposes of the Plan, if a Participant leaves the Company with rights to
future payments from the Plan, until those payments are distributed to the
Participant, he/she shall not directly or indirectly own, manage, operate, join,
control, become employed by or participate in the management, operation or
control of, any business which is a competitor, customer or supplier of SPX
Corporation or any subsidiary or division thereof without the specific consent
of the Company; except as a shareholder of a publicly-held competitor, customer
or supplier corporation where such ownership does not exceed one percent (1%) of
the total shares outstanding.

 

Additionally, the Participant shall not disclose any confidential information
pertaining to the business of the Company, including the location and identity
of its customers and suppliers, its costs of operation, the pricing of its
products and services, its operating practices and its product details without
the express written approval of the Company.

 

The failure of a Participant or former Participant to comply with the provisions
of this Paragraph shall result in forfeiture of any payments that might
otherwise be due to him/her because of his/her participation in the Plan.

 

IX.           DISCLAIMER

 

While it is not the intention of SPX Corporation to change the Plan during the
Plan Year, SPX Corporation reserves the right to modify or terminate the Plan,
if, in particular due to unforeseen changes in legal or factual circumstances, a
continuation of the Plan at all or on unchanged terms and conditions would
constitute an unreasonable hardship for SPX Corporation or the Company, provided
however that no amendment or termination shall impair or alter any award which
has been previously declared or granted to a Participant. Such hardship could be
seen in:

 

i.      continuation leading to the employing entity’s insolvency,

 

9

--------------------------------------------------------------------------------


 

ii.     mandatory payment obligations to official authorities (e.g. taxes,
social security contributions) arising or increasing at an amount that would
increase the total costs involved with the Plan for the employing entity by 20%
or more, or

 

iii.    any other reasonable and objective causes that substantially impede the
Company’s normal operation.

 

X.            EXCEPTIONS TO THE PLAN

 

Exceptions to the Plan are discouraged.  Requests for exceptions are reviewed on
a case-by-case basis and require the approval of the Executive Vice President,
Human Resources & President, Asia-Pacific or his successor.

 

XI.          PLAN INTERPRETATION

 

The Compensation Committee shall have full discretion and authority to answer
questions or make interpretations that may arise in the final administration of
this Plan.

 

XII.         FRAUD, MANIPULATION OR NEGLIGENCE

 

Any Participant who falsifies, manipulates or is negligent in the processing of
information in connection with the computation of performance measures or
payments under the Plan forfeits all outstanding awards and will be subject to
disciplinary action up to and including termination.

 

XIII.        SECTION 409A

 

To the extent any provision of the Plan or action by the Compensation Committee
or Company would subject the Plan to Section 409A of the Internal Revenue Code
of 1986, as amended, or any successor provision thereto, and all regulations
issued thereunder and applicable guidance thereto (“Section 409A”), it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Compensation Committee.  It is intended that the Plan be exempt from
Section 409A coverage, and the Plan shall be interpreted and construed on a
basis consistent with such intent.  The Plan may be amended in any respect
deemed necessary (including retroactively) by the Compensation Committee in
order to maintain Section 409A exemption.  The preceding shall not be construed
as a guarantee of any particular tax effect for Plan benefits.

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Change of Control of SPX Corporation

 

A.           “Change of Control” shall be deemed to have occurred if:

 

(a)           Any “Person” (as defined below), excluding for this purpose SPX
Corporation (the “Company”) or any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan which acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial Owner” (as defined below) of twenty percent (20%) or
more of the common shares of the Company then outstanding; provided, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of common shares of the Company by the Company which, by reducing
the number of shares outstanding, increases the proportionate beneficial
ownership interest of any Person to twenty percent (20%) or more of the common
shares of the Company then outstanding, but any subsequent increase in the
beneficial ownership interest of such a Person in common shares of the Company
shall be deemed a Change of Control; and provided further that if the Board of
Directors of the Company determines in good faith that a Person who has become
the Beneficial Owner of common shares of the Company representing twenty percent
(20%) or more of the common shares of the Company then outstanding has
inadvertently reached that level of ownership interest, and if such Person
divests as promptly as practicable a sufficient number of shares of the Company
so that the Person no longer has a beneficial ownership interest in twenty
percent (20%) or more of the common shares of the Company then outstanding, then
no Change of Control shall be deemed to have occurred.  For purposes of this
paragraph (a), the following terms shall have the meanings set forth below:

 

(i)            “Person” shall mean any individual, firm, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of any such entity.

 

(ii)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)          A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

11

--------------------------------------------------------------------------------


 

(A)          which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

 

(B)          which such Person or any of such Person’s Affiliates or Associates
has (1) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)          which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities) for the purpose of acquiring, holding,
voting (except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)           During any period of two (2) consecutive years, individuals who at
the beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)           Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets, (iii) a plan of merger or
consolidation of the Company with any other corporation, or (iv) a similar
transaction or series of transactions involving the Company (any transaction
described in parts (i) through (iv) of this paragraph (c) being referred to as a
“Business Combination”), in each case unless after such a Business Combination
the shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

A “Change of Control” shall not include any transaction described in paragraph
(a) or (c), above, where, in connection with such transaction, a Participant
and/or any party acting in concert with that Participant shall substantially
increase their, his/her or its, as the case may be, ownership interest in the
Company or a successor to the Company (other than through conversion of prior
ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

 

13

--------------------------------------------------------------------------------